 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 1 of 51 Page ID #:627



 1   Kevin T. Barnes, Esq. (#138477)
     Gregg Lander, Esq. (#194018)
 2   LAW OFFICES OF KEVIN T. BARNES
     1635 Pontius Avenue, Second Floor
 3   Los Angeles, CA 90025-3361
     Tel.: (323) 549-9100 / Fax: (323) 549-0101
 4   Email: Barnes@kbarnes.com
 5   Raphael A. Katri, Esq. (#221941)
     LAW OFFICES OF RAPHAEL A. KATRI
 6   8549 Wilshire Boulevard, Suite 200
     Beverly Hills, CA 90211-3104
 7   Tel.: (310) 940-2034 / Fax: (310) 733-5644
     Email: RKatri@socallaborlawyers.com
 8
     Attorneys for Plaintiff BRENT ANDERSON,
 9   on behalf of himself and all others similarly situated
10   Robin G. Workman, Esq. (#145810)
     Rachel E. Davey, Esq. (#316096)
11   WORKMAN LAW FIRM, PC
     177 Post Street, Suite 800
12   San Francisco, CA 94108
     Tel.: (415) 782-3660 / Fax: (415) 788-1028
13   Email: Robin@workmanlawpc.com
14   Attorneys for Plaintiff VERNON FIFE on
     behalf of himself, and all others similarly situated
15
                           UNITED STATES DISTRICT COURT
16
                         CENTRAL DISTRICT OF CALIFORNIA
17
      BRENT ANDERSON, on behalf     )          CLASS ACTION
18    of himself and all others similarly
                                    )
      situated,                     )          Case No.: 5:17-cv-02459-FMO (SHx)
19                                  )
           Plaintiffs,              )          FIRST AMENDED COMPLAINT FOR:
20                                  )
           v.                       )          1. FAILURE TO PAY ALL WAGES;
21                                  )          2. FAILURE TO PAY OVERTIME
      THE SHERWIN-WILLIAMS          )             WAGES AT THE LEGAL
22    COMPANY, an Ohio corporation; )             OVERTIME PAY RATE;
      and DOES 1 to 100, inclusive, )          3. FAILURE TO PROVIDE ALL
23                                  )             MEAL PERIODS;
           Defendants.              )          4. FAILURE TO AUTHORIZE AND
24                                  )             PERMIT ALL PAID REST
                                    )             PERIODS;
25                                  )          5. FAILURE TO PAY MEAL AND
                                    )             REST PERIOD PREMIUMS AT
26                                  )             THE LEGAL PAY RATE;
                                    )          6. DERIVATIVE VIOLATIONS OF
27                                  )             LABOR CODE §203;
                                    )          7. DERIVATIVE FAILURE TO
28                                  )             TIMELY FURNISH ACCURATE
                                    )          -1-ITEMIZED WAGE STATEMENTS;
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 2 of 51 Page ID #:628



 1                                          )   8. INDEPENDENT FAILURE TO
                                            )       TIMELY FURNISH ACCURATE
 2                                          )       ITEMIZED WAGE STATEMENTS;
                                            )   9. FAILURE TO FULLY
 3                                          )       REIMBURSE WORK EXPENSES;
                                            )   10. PENALTIES PURSUANT TO
 4                                          )       LABOR CODE §2699; AND
                                            )   11. UNFAIR BUSINESS PRACTICES
 5                                          )
                                            )   DEMAND FOR JURY TRIAL
 6                                          )
                                            )   Honorable Fernando M. Olguin
 7                                          )   Courtroom 6D
                                            )
 8                                          )   Action filed: November 8, 2017
                                            )   Trial Date: None Set
 9                                          )
10         Plaintiffs BRENT ANDERSON and VERNON FIFE, individuals on behalf of
11   themselves and all others similarly situated (hereinafter collectively referred to as
12   “Plaintiffs”), hereby file this First Amended Complaint (“FAC”) against Defendant
13   THE SHERWIN-WILLIAMS COMPANY and DOES 1 to 100 (hereinafter
14   collectively referred to as “Defendants”). Plaintiffs are informed and believe, and on
15   the basis of that information and belief, allege as follows:
16                                               I.
17                                     INTRODUCTION
18         1.     This is a civil action seeking recovery for Defendants’ violations of
19   the California Labor Code (“Labor Code”), California Business and Professions
20   Code (“B&PC”), the applicable Wage Orders issued by the California Industrial
21   Welfare Commission (hereinafter, the “IWC Wage Orders”) and related common
22   law principles.
23         2.     Plaintiffs’ action seeks monetary damages, including full restitution
24   from Defendants as a result of Defendants’ unlawful, fraudulent and/or unfair
25   business practices.
26         3.     The acts complained of herein occurred, occur and will occur, at least
27   in part, within the time period from four (4) years preceding the filing of the
28   original Complaint herein, up to and through the time of trial for this matter
                                         -2-
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 3 of 51 Page ID #:629



 1   although this should not automatically be considered the statute of limitations for
 2   any cause of action herein.
 3   RELEVANT JOB TITLES
 4          4.     For introductory and general information only (and not to be
 5   considered a proposed class definition), the relevant job titles held by the
 6   California citizens in this action are Defendants’ hourly-paid employees, including
 7   but not limited to Store Managers, Assistant Managers and Associates (hereinafter
 8   including any of Defendants’ job positions with substantially similar titles and/or
 9   duties).
10          5.     The general obligations and responsibilities of Defendants’ respective
11   positions are virtually identical from region to region, district to district, facility to
12   facility, and employee to employee. Any differences in job activities between the
13   different individuals in these positions were and are legally insignificant to the
14   issues presented by this action.
15   SUMMARY OF CLAIMS
16          6.     With regard to Defendants’ hourly-paid employees, Defendants have:
17                 a. Failed to pay straight time, minimum and/or overtime wages for all
18                    hours worked;
19                 b. Failed to pay overtime wages at the appropriate overtime pay rate;
20                 c. Failed to provide all legally-requisite meal periods;
21                 d. Failed to authorize and permit all paid legally-requisite rest
22                    periods;
23                 e. Failed to pay meal and/or rest period premiums at the legal pay
24                    rate;
25                 f. Derivatively violated Labor Code §203;
26                 g. Derivatively failed to timely furnish accurate itemized wage
27                    statements;
28   ///
                                          -3-
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 4 of 51 Page ID #:630



 1                  h. Independently failed to timely furnish accurate itemized wage
 2                     statements;
 3                  i. Failed to reimburse for all work-related expenses;
 4                  j. Incurred penalties pursuant to Labor Code §§2698, et seq.; and
 5                  k. Conducted unfair business practices.
 6                                               II.
 7                                         PARTIES
 8   PLAINTIFFS
 9         7.       Plaintiff BRENT ANDERSON is an individual over the age of eighteen
10   (18) and is now and/or at all times mentioned in this FAC was a citizen of the State
11   of California.
12         8.       Plaintiff BRENT ANDERSON worked for Defendants as an hourly-
13   paid Store Manager from approximately 2009 to 2013 in West Covina, California
14   and approximately 2013 to 2016 in Rancho Cucamonga, California, which is in
15   San Bernardino County, California.
16         9.       Plaintiff VERNON FIFE is an individual over the age of eighteen (18)
17   and is now and/or at all times mentioned in this FAC was a citizen of the State of
18   California.
19         10.      Plaintiff VERNON FIFE worked for Defendants as an hourly-paid
20   employee and Assistant Manager from approximately November 2006 to August
21   2016 at multiple locations in California.
22         11.      Plaintiffs BRENT ANDERSON and VERNON FIFE seek recovery
23   herein from Defendants because with regard to Plaintiffs BRENT ANDERSON and
24   VERNON FIFE, while acting for Defendants in their capacity as hourly-paid
25   employees, Defendants have:
26                  a. Failed to pay straight time, minimum and/or overtime wages for all
27                     hours worked;
28   ///
                                            -4-
                   ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                               FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 5 of 51 Page ID #:631



 1                b. Failed to pay overtime wages at the appropriate overtime pay rate;
 2                c. Failed to provide all legally-requisite meal periods;
 3                d. Failed to authorize and permit all paid legally-requisite rest
 4                   periods;
 5                e. Failed to pay meal and/or rest period premiums at the legal pay
 6                   rate;
 7                f. Derivatively violated Labor Code §203;
 8                g. Derivatively failed to timely furnish accurate itemized wage
 9                   statements;
10                h. Independently failed to timely furnish accurate itemized wage
11                   statements;
12                i. Failed to reimburse for all work-related expenses;
13                j. Incurred penalties pursuant to Labor Code §§2698, et seq.; and
14                k. Conducted unfair business practices.
15   DEFENDANT, THE SHERWIN-WILLIAMS COMPANY
16         12.    Defendant THE SHERWIN-WILLIAMS COMPANY is now and/or at
17   all times mentioned in this FAC was an Ohio corporation and the owner and
18   operator of an industry, business and/or facility licensed to do business and
19   actually doing business in the State of California.
20   DOES 1 TO 100, INCLUSIVE
21         13.    DOES 1 to 100, inclusive are now, and/or at all times mentioned in
22   this FAC were licensed to do business and/or actually doing business in California.
23         14.    Plaintiffs do not know the true names or capacities, whether
24   individual, partner or corporate, of DOES 1 to 100, inclusive and for that reason,
25   DOES 1 to 100 are sued under such fictitious names pursuant to California Code of
26   Civil Procedure (“CCP”) §474.
27         15.    Plaintiffs will seek leave of court to amend this FAC to allege such
28   names and capacities as soon as they are ascertained.
                                          -5-
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 6 of 51 Page ID #:632



 1   ALL DEFENDANTS
 2          16.    Defendants, and each of them, are now and/or at all times mentioned
 3   in this FAC were in some manner legally responsible for the events, happenings and
 4   circumstances alleged in this FAC.
 5          17.    Defendants, and each of them, proximately subjected Plaintiffs to the
 6   unlawful practices, wrongs, complaints, injuries and/or damages alleged in this
 7   FAC.
 8          18.    Defendants, and each of them, are now and/or at all times mentioned
 9   in this FAC were the agents, servants and/or employees of some or all other
10   Defendants, and vice-versa, and in doing the things alleged in this FAC,
11   Defendants are now and/or at all times mentioned in this FAC were acting within
12   the course and scope of that agency, servitude and/or employment.
13          19.    Defendants, and each of them, are now and/or at all times mentioned
14   in this FAC were members of and/or engaged in a joint venture, partnership and
15   common enterprise, and were acting within the course and scope of, and in
16   pursuance of said joint venture, partnership and common enterprise.
17          20.    Defendants, and each of them, at all times mentioned in this FAC
18   concurred and contributed to the various acts and omissions of each and every one
19   of the other Defendants in proximately causing the complaints, injuries and/or
20   damages alleged in this FAC.
21          21.    Defendants, and each of them, at all times mentioned in this FAC
22   approved of, condoned and/or otherwise ratified each and every one of the acts
23   and/or omissions alleged in this FAC.
24          22.    Defendants, and each of them, at all times mentioned in this FAC
25   aided and abetted the acts and omissions of each and every one of the other
26   Defendants thereby proximately causing the damages alleged in this FAC.
27   ///
28   ///
                                           -6-
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 7 of 51 Page ID #:633



 1                                             III.
 2                             JURISDICTION AND VENUE
 3         23.    The District Court has original subject matter jurisdiction under 28
 4   U.S.C. §1332, and because Defendant removed this matter to federal court on
 5   December 7, 2017 under 28 U.S.C. §§1441 and 1446, in that this is a civil action that
 6   purportedly satisfies the requirements stated in the Class Action Fairness Act of
 7   2005, codified in part at 28 U.S.C. §1332(d).
 8         24.    This District Court is in the judicial district and division embracing the
 9   place where the state court case was brought. Thus, this Court is the proper District
10   Court to which this case should have been removed 28 U.S.C. §§1441(a) and
11   1446(a).
12                                             IV.
13                           CLASS ACTION ALLEGATIONS
14         25.    FRCP 23(a) states: “One or more members of a class may sue or be
15   sued as representative parties on behalf of all only if (1) the class is so numerous
16   that joinder of all members is impracticable, (2) there are questions of law or fact
17   common to the class, (3) the claims or defenses of the representative parties are
18   typical of the claims or defenses of the class, and (4) the representative parties will
19   fairly and adequately protect the interests of the class.”
20         26.    Further, CCP §382 provides in pertinent part: “…[W]hen the question
21   is one of a common or general interest, of many persons, or when the parties are
22   numerous, and it is impracticable to bring them all before the court, one or more
23   may sue or defend for the benefit of all.”
24         27.    Plaintiffs bring this suit as a class action pursuant to FRCP 23 and
25   CCP §382, on behalf of individuals who are entitled to the monies unlawfully
26   withheld by Defendants.
27         28.    The putative classes Plaintiffs will seek to certify are currently
28   composed of and defined as follows:
                                          -7-
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 8 of 51 Page ID #:634



 1             a. All California citizens employed by Defendants as hourly-paid
 2                employees during the appropriate time period who were subjected
 3                to Defendants’ policies and practices regarding the payment of
 4                straight time, minimum and/or overtime wages as specifically
 5                described herein (hereinafter, the “Wage Class”);
 6             b. All California citizens employed by Defendants as hourly-paid
 7                employees during the appropriate time period who were subjected
 8                to Defendants’ policies and practices regarding the calculation of
 9                overtime pay as specifically described herein (hereinafter, the
10                “Overtime Rate Class”);
11             c. All California citizens employed by Defendants as hourly-paid
12                employees during the appropriate time period who were subjected
13                to Defendants’ policies and practices regarding meal periods as
14                specifically described herein (hereinafter, the “Meal Period
15                Class”);
16             d. All California citizens employed by Defendants as hourly-paid
17                employees during the appropriate time period who were subjected
18                to Defendants’ policies and practices regarding paid rest periods as
19                specifically described herein (hereinafter, the “Rest Period Class”);
20             e. All California citizens employed by Defendants as hourly-paid
21                employees during the appropriate time period to whom Defendants
22                paid meal and/or rest period premiums (hereinafter, the “Premium
23                Rate Class”);
24             f. All formerly-employed California citizens employed by
25                Defendants as hourly-paid employees during the appropriate time
26                period who were derivatively subjected to Defendants’ policies and
27                practices regarding Labor Code §203 and the payment of final
28                wages as specifically described herein (hereinafter, the “LC 203
                                     -8-
            ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                        FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 9 of 51 Page ID #:635



 1                   Class”);
 2                g. All California citizens employed by Defendants as hourly-paid
 3                   employees during the appropriate time period who were
 4                   derivatively subjected to Defendants’ policies and practices
 5                   regarding itemized wage statements as specifically described
 6                   herein (hereinafter, the “Derivative Wage Statement Class”);
 7                h. All California citizens employed by Defendants as hourly-paid
 8                   employees during the appropriate time period who were
 9                   independently subjected to Defendants’ policies and practices
10                   regarding itemized wage statements as specifically described
11                   herein (hereinafter, the “Independent Wage Statement Class”);
12                i. All California citizens employed by Defendants as hourly-paid
13                   employees during the appropriate time period who were subjected
14                   to Defendants’ policies and practices regarding business expense
15                   reimbursement as specifically described herein (hereinafter, the
16                   “Reimbursements Class”); and
17                j. All California citizens employed by Defendants as hourly-paid
18                   employees during the appropriate time period regarding whom
19                   Defendants have engaged in unlawful, unfair and/or fraudulent
20                   business acts or practices prohibited by B&PC §17200, et seq. as
21                   specifically described herein (hereinafter, the “17200 Class”).
22         29.    The Wage Class, Overtime Rate Class, Meal Period Class, Rest
23   Period Class, Premium Rate Class, LC 203 Class, Derivative Wage Statement
24   Class, Independent Wage Statement Class, Reimbursements Class and 17200 Class
25   are herein collectively referred to as the “Classes.”
26         30.    Throughout discovery in this litigation, Plaintiffs may find it
27   appropriate and/or necessary to amend the definition of the Classes. Plaintiffs will
28   formally define and designate a class definition at such time when Plaintiffs seek to
                                          -9-
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 10 of 51 Page ID #:636



 1   certify the Classes alleged herein.
 2         31.    Numerosity (FRCP 23(a)(1)); (CCP §382):
 3                a. The potential quantity of members of the Classes as defined is so
 4                     numerous that joinder of all members is unfeasible and
 5                     impractical;
 6                b. The disposition of the claims of the members of the Classes
 7                     through this class action will benefit both the parties and this
 8                     Court;
 9                c. The quantity of members of the Classes is unknown to Plaintiffs at
10                     this time; however, it is estimated that the membership of the
11                     Classes numbers greater than 100 individuals; and
12                d. The quantity and identity of such membership is readily
13                     ascertainable via inspection of Defendants’ records.
14         32.    Questions of Law or Fact Common To The Class (FRCP 23(a)(2)):
15   There are common questions of law and/or fact as to the members of the Classes
16   which predominate over questions affecting only individual members of the
17   Classes, including, without limitation:
18                a)      Whether Defendants paid the legal and appropriate straight time
19                        pay, minimum wage pay and/or overtime pay for all work hours
20                        to the members of the Wage Class;
21                b)      Whether Defendants paid all overtime wages owed to the
22                        members of the Overtime Rate Class at the appropriate
23                        overtime pay rate;
24                c)      Whether Defendants failed and continue to fail to provide
25                        legally-requisite meal periods to the members of the Meal
26                        Period Class in violation of the Labor Code and Section 11 of
27                        the IWC Wage Orders;
28   ///
                                          - 10 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 11 of 51 Page ID #:637



 1             d)    Whether Defendants failed and continue to fail to authorize and
 2                   permit paid legally-requisite rest periods to the members of the
 3                   Rest Period Class in violation of the Labor Code and Section 12
 4                   of the IWC Wage Orders;
 5             e)    Whether Defendants paid meal and/or rest period premiums at
 6                   the legal pay rate;
 7             f)    Whether Defendants are liable pursuant to Labor Code §203 to
 8                   the members of the LC 203 Class;
 9             g)    Whether Defendants derivatively failed to timely furnish
10                   accurate, itemized and legal wage statements to the members of
11                   the Wage Statement Class;
12             h)    Whether Defendants independently failed to timely furnish
13                   accurate, itemized and legal wage statements to the members of
14                   the Wage Statement Class;
15             i)    Whether Defendants failed to fully reimburse for all work-
16                   related expenses incurred by the members of the
17                   Reimbursements Class;
18             j)    Whether the members of the Classes are entitled to penalties
19                   pursuant to Labor Code §§2698, et seq.;
20             k)    Whether Defendants’ conduct constitutes unfair competition
21                   within the meaning of B&PC §17200, et seq.;
22             l)    Whether Defendants’ conduct constitutes unfair business
23                   practices within the meaning of B&PC §17200, et seq.;
24             m)    Whether the members of the Classes are entitled to
25                   compensatory damages, and if so, the means of measuring such
26                   damages;
27             n)    Whether the members of the Classes are entitled to injunctive
28                   relief;
                                      - 11 -
             ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                         FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 12 of 51 Page ID #:638



 1                o)     Whether the members of the Classes are entitled to restitution;
 2                       and
 3                p)     Whether Defendants are liable for attorneys’ fees and costs.
 4         33.    Typicality (FRCP 23(a)(3)): The claims of the named Plaintiffs are
 5   typical of the claims of all members of the represented Classes because all
 6   members of the Classes sustained injuries and damages arising out of Defendants’
 7   common course of conduct in violation of law and the injuries and damages of all
 8   members of the Classes were caused by Defendants’ wrongful conduct in violation
 9   of law, as alleged herein.
10         34.    Adequacy (FRCP 23(a)(4)): The named Plaintiffs:
11                a)     will adequately represent the members of the Classes;
12                b)     will fairly protect the interests of the members of the Classes;
13                c)     possess no interests antagonistic to the members of the Classes;
14                       and
15                d)     will vigorously pursue this suit via attorneys who are
16                       competent, skilled and experienced in litigating matters of this
17                       type.
18         35.    Superiority (FRCP 23(b)); (CCP §382): The nature of this action and
19   the nature of the laws available to Plaintiffs make the use of the class action format
20   particularly efficient and the appropriate procedure to afford relief to Plaintiffs for
21   the wrongs alleged herein. Further, this action is maintainable as a class action
22   because the prerequisites of FRCP 23(a) are satisfied as outlined above, and in
23   addition:
24                a.     California has a public policy which encourages the use of the
25                       class action device;
26                b.     By establishing a technique whereby the claims of many
27                       individuals can be resolved at the same time, the class suit both
28                       eliminates the possibility of repetitious litigation and provides
                                          - 12 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 13 of 51 Page ID #:639



 1                   small claimants with a method of obtaining redress for claims
 2                   which would otherwise be too small to warrant individual
 3                   litigation;
 4             c.    This case involves a single corporate Defendant and a large
 5                   number of individual Class members with many relatively
 6                   small claims and common issues of law and fact;
 7             d.    If each individual member of each of the Classes was required
 8                   to file an individual lawsuit, the large corporate Defendant
 9                   would necessarily gain an unconscionable advantage because
10                   Defendant would be able to exploit and overwhelm the limited
11                   resources of each individual member of the Classes with
12                   Defendant’s vastly superior financial and legal resources;
13             e.    Requiring each individual member of each of the Classes to
14                   pursue an individual remedy would also discourage the
15                   assertion of lawful claims by the members of the Classes who
16                   would be disinclined to pursue an action against Defendants
17                   because of an appreciable and justifiable fear of retaliation and
18                   permanent damage to their lives, careers and well-being;
19             f.    Proof of a common business practice or factual pattern, of
20                   which the members of the Classes experienced, is
21                   representative of the Classes herein and will establish the right
22                   of each of the members of the Classes to recover on the causes
23                   of action alleged herein;
24             g.    Absent class treatment, the prosecution of separate actions by
25                   the individual members of the Classes, even if possible, would
26                   likely create:
27                   i)     a substantial risk of each individual plaintiff presenting in
28                          separate, duplicative proceedings the same or essentially
                                      - 13 -
             ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                         FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 14 of 51 Page ID #:640



 1                             similar arguments and evidence, including expert
 2                             testimony;
 3                      ii)    a multiplicity of trials conducted at enormous expense to
 4                             both the judicial system and the litigants;
 5                      iii)   inconsistent or varying verdicts or adjudications with
 6                             respect to the individual members of the Classes against
 7                             Defendants; and
 8                      iv)    potentially incompatible standards of conduct for
 9                             Defendants;
10                      v)     potentially incompatible legal determinations with
11                             respect to individual members of the Classes which
12                             would, as a practical matter, be dispositive of the interest
13                             of the other members of the Classes who are not parties
14                             to the adjudications or which would substantially impair
15                             or impede the ability of the members of the Classes to
16                             protect their interests.
17                h.    The claims of the individual members of the Classes are not
18                      sufficiently large to warrant vigorous individual prosecution
19                      considering all of the concomitant costs and expenses attending
20                      thereto; and
21                i.    Courts seeking to preserve efficiency and other benefits of class
22                      actions routinely fashion methods to manage any individual
23                      questions. The Supreme Court of California urges trial courts to
24                      be procedurally innovative in managing class actions, which
25                      have an obligation to consider the use of innovative procedural
26                      tools to certify a manageable class.
27         36.    Whether each member of the Classes might be required to ultimately
28   justify an individual claim does not preclude maintenance of a class action (see,
                                          - 14 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 15 of 51 Page ID #:641



 1   e.g. Collins v. Rocha (1972) 7 Cal.3d 232, 238; Pulaski & Middleman, LLC v.
 2   Google, Inc. (9th Cir. 2015 802 F.2d 979, 986-87).
 3                                              V.
 4                                    CAUSES OF ACTION
 5                                 FIRST CAUSE OF ACTION
 6                                FAILURE TO PAY ALL WAGES
 7                                 (On Behalf of the Wage Class)
 8                                   (Against All Defendants)
 9          37.    Plaintiffs incorporate by reference and reallege each and every one of
10   the allegations contained in the preceding and foregoing paragraphs of this FAC as
11   if fully set forth herein.
12          38.    Labor Code §510(a) states in pertinent part: “Any work in excess of
13   eight hours in one workday and any work in excess of 40 hours in any one
14   workweek … shall be compensated at the rate of no less than one and one-half
15   times the regular rate of pay for any employee.”
16          39.    Labor Code §1182.12, effective July 1, 2014, states: “Notwithstanding
17   any other provision of this part, on and after July 1, 2014, the minimum wage for
18   all industries shall be not less than nine dollars ($9) per hour, and on and after
19   January 1, 2016, the minimum wage for all industries shall be not less than ten
20   dollars ($10) per hour.” Further, pursuant to Labor Code §1182.12(b)(1)(A), for
21   any employer who employs 26 or more employees, the minimum wage shall be as
22   follows: “From January 1, 2017, to December 31, 2017, inclusive, - ten dollars and
23   fifty cents ($10.50) per hour.” Pursuant to Labor Code §1182.12(b)(1)(B), for any
24   employer who employs 26 or more employees, the minimum wage shall be as
25   follows: “From January 1, 2018, to December 31, 2018, inclusive, - eleven dollars
26   ($11) per hour.” Pursuant to Labor Code §1182.12(b)(1)(C), for any employer who
27   employs 26 or more employees, the minimum wage shall be as follows: “From
28   January 1, 2019, to December 31, 2019, inclusive, - twelve dollars ($12) per hour.”
                                           - 15 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 16 of 51 Page ID #:642



 1   Pursuant to Labor Code §1182.12(b)(1)(D), for any employer who employs 26 or
 2   more employees, the minimum wage shall be as follows: “From January 1, 2020,
 3   to December 31, 2020, inclusive, - thirteen dollars ($13) per hour.” Pursuant to
 4   Labor Code §1182.12(b)(1)(E), for any employer who employs 26 or more
 5   employees, the minimum wage shall be as follows: “From January 1, 2021, to
 6   December 31, 2021, inclusive, - fourteen dollars ($14) per hour.” Finally, pursuant
 7   to Labor Code §1182.12(b)(1)(F), for any employer who employs 26 or more
 8   employees, the minimum wage shall be as follows: “From January 1, 2022, and
 9   until adjusted by subdivision (c) - fifteen dollars ($15) per hour.”
10         40.    Labor Code §§1194(a) states: “Notwithstanding any agreement to
11   work for a lesser wage, any employee receiving less than the legal minimum wage
12   or the legal overtime compensation applicable to the employee is entitled to
13   recover in a civil action the unpaid balance of the full amount of this minimum
14   wage or overtime compensation, including interest thereon, reasonable attorney’s
15   fees, and costs of suit.”
16         41.    Further, pursuant to Labor Code §1197, payment of less than the
17   minimum wage fixed by the Labor Commission is unlawful.
18         42.    Pursuant to Labor Code §1198, it is unlawful to employ persons for
19   longer than the hours set by the Industrial Welfare Commission or under
20   conditions prohibited by the IWC Wage Order(s).
21         43.    Pursuant to the IWC Wage Order(s), Defendants are required to pay
22   the members of the Wage Class for all hours worked, meaning the time during
23   which an employee is subject to the control of an employer, including all the time
24   the employee is suffered or permitted to work, whether or not required to do so.
25         44.    Defendants, as a matter of established company policy and procedure,
26   at each and every one of the individual facilities owned and/or operated by
27   Defendants, consistently:
28   ///
                                          - 16 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 17 of 51 Page ID #:643



 1                a.     Administered a uniform company policy and practice as to the
 2                       pay policies regarding the members of the Wage Class; and
 3                b.     Scheduled to work and/or required the members of the Wage
 4                       Class to work without paying for all time they were under
 5                       Defendants’ control.
 6         45.    Because Defendants required the members of the Wage Class to
 7   remain under Defendants’ control without paying therefore, this resulted in the
 8   members of the Wage Class earning less than the legal minimum wage in the State
 9   of California.
10         46.    Defendants’ pattern, practice and uniform administration of corporate
11   policy regarding illegal employee compensation as described herein is unlawful
12   and creates an entitlement, pursuant to Labor Code §218, to recovery by Plaintiffs
13   and the members of the Wage Class, in a civil action, of the unpaid balance of the
14   full amount of wages owing, calculated at the appropriate rate.
15         47.    Further, Defendants’ pattern and practice in uniform administration of
16   corporate policy regarding Defendants’ failure to pay the legal minimum wage to
17   the members of the Wage Class as described herein is unlawful and creates
18   entitlement, pursuant to Labor Code §1194(a), to recovery by the members of the
19   Wage Class, in a civil action, for the unpaid balance of the full amount of the
20   unpaid minimum wages owed, calculated as the difference between the straight
21   time compensation paid and the applicable minimum wage, including interest
22   thereon.
23         48.    Pursuant to Labor Code §1194.2(a) (which provides that in any action
24   under Labor Code §1194, an employee shall be entitled to recover liquidated
25   damages), the members of the Wage Class seek recovery of liquidated damages on
26   the straight-time portion of uncompensated hours of work (not including the
27   overtime portion thereof) in an amount equal to the wages unlawfully unpaid and
28   interest thereon.
                                          - 17 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 18 of 51 Page ID #:644



 1          49.    That calculation of individual damages for the members of the Wage
 2   Class may at some point be required does not foreclose the possibility of taking
 3   common evidence on questions regarding their entitlement to overtime
 4   compensation (see, e.g. Collins v. Rocha (1972) 7 Cal.3d 232; Hypolite v.
 5   Carleson (1975) 52 Cal.App.3d 566; Employment Development Dept. v. Superior
 6   Court (1981) 30 Cal.3d 256; Pulaski & Middleman, LLC v. Google, Inc. (9th Cir.
 7   2015 802 F.2d 979, 986-87).
 8          50.    Pursuant to Labor Code §218.6, Labor Code §1194(a) and CC §3287,
 9   the members of the Wage Class seek recovery of pre-judgment interest on all
10   amounts recovered herein.
11          51.    Pursuant to Labor Code §218.5 and/or Labor Code §1194, the
12   members of the Wage Class request that the Court award reasonable attorneys’
13   fees and costs incurred by them in this action.
14                                SECOND CAUSE OF ACTION
15                        FAILURE TO PAY OVERTIME WAGES
16                       AT THE LEGAL OVERTIME PAY RATE
17                          (On Behalf of the Overtime Rate Class)
18                                  (Against All Defendants)
19          52.    Plaintiffs incorporate by reference and reallege each and every one of
20   the allegations contained in the preceding and foregoing paragraphs of this FAC as
21   if fully set forth herein.
22          53.    Labor Code §510(a) states in pertinent part: “Any work in excess of
23   eight hours in one workday and any work in excess of 40 hours in any one
24   workweek … shall be compensated at the rate of no less than one and one-half
25   times the regular rate of pay for any employee.”
26          54.    The “regular rate of pay” includes “all [applicable] remuneration paid
27   to, or on behalf of the employee.” See, e.g., 29 U.S.C. §207(3). The California
28   Industrial Welfare Commission applies this standard for determining an
                                           - 18 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 19 of 51 Page ID #:645



 1   employee’s regular rate of pay for overtime calculation purposes.
 2          55.    Labor Code §1194(a) states: “Notwithstanding any agreement to work
 3   for a lesser wage, any employee receiving less than the legal minimum wage or the
 4   legal overtime compensation applicable to the employee is entitled to recover in a
 5   civil action the unpaid balance of the full amount of this minimum wage or
 6   overtime compensation, including interest thereon, reasonable attorney’s fees, and
 7   costs of suit.”
 8          56.    Defendants, as a matter of established company policy and procedure,
 9   at each and every one of the individual facilities owned and/or operated by
10   Defendants, consistently:
11                 a)    Administered a uniform company policy and practice regarding
12                       the payment of wages, including overtime and bonuses, to the
13                       members of the Overtime Rate Class;
14                 b)    Scheduled and/or required the members of the Overtime Rate
15                       Class to work in excess of eight (8) hours per workday and/or
16                       in excess of forty (40) hours per workweek;
17                 c)    Paid the members of the Overtime Rate Class nondiscretionary
18                       bonuses paid on a quarterly basis and/or otherwise; and
19                 d)    Failed to pay the members of the Overtime Rate Class for all
20                       work accomplished in excess of forty (40) hours per week at the
21                       appropriate overtime rate, reflecting all applicable forms of
22                       remuneration, including but not limited to said bonuses, as
23                       required by law.
24          57.    Defendants’ pattern, practice and uniform administration of corporate
25   policy regarding illegal employee compensation as described herein is unlawful
26   and creates an entitlement, pursuant to Labor Code §218and Labor Code §1194(a),
27   to recovery by the members of the Overtime Rate Class, in a civil action, for the
28   unpaid balance of the full amount of the overtime premiums owing.
                                           - 19 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 20 of 51 Page ID #:646



 1          58.    That calculation of individual damages for the members of the
 2   Overtime Rate Class may at some point be required does not foreclose the
 3   possibility of taking common evidence on questions regarding their entitlement to
 4   overtime compensation (see, e.g. Collins v. Rocha (1972) 7 Cal.3d 232; Hypolite
 5   v. Carleson (1975) 52 Cal.App.3d 566; Employment Development Dept. v.
 6   Superior Court (1981) 30 Cal.3d 256; Pulaski & Middleman, LLC v. Google, Inc.
 7   (9th Cir. 2015 802 F.2d 979, 986-87).
 8          59.    Pursuant to Labor Code §218.6, Labor Code §1194(a) and CC §3287,
 9   the members of the Overtime Rate Class seek recovery of pre-judgment interest on
10   all amounts recovered herein.
11          60.    Pursuant to Labor Code §218.5 and/or Labor Code §1194, the
12   members of the Overtime Rate Class request that the Court award reasonable
13   attorneys’ fees and costs incurred by them in this action.
14                                THIRD CAUSE OF ACTION
15                   FAILURE TO PROVIDE ALL MEAL PERIODS
16                           (On Behalf of the Meal Period Class)
17                                 (Against All Defendants)
18          61.    Plaintiffs incorporate by reference and reallege each and every one of
19   the allegations contained in the preceding and foregoing paragraphs of this FAC as
20   if fully set forth herein.
21          62.    Labor Code §226.7(b) provides that “An employer shall not require an
22   employee to work during a meal or rest or recovery period mandated pursuant to
23   an applicable statute, or applicable regulation, standard, or order of the Industrial
24   Welfare Commission, the Occupational Safety and Health Standards Board, or the
25   Division of Occupational Safety and Health.”
26          63.    Labor Code §512 provides that “An employer may not employ an
27   employee for a work period of more than five hours per day without providing the
28   employee with a meal period of not less than 30 minutes, except that if the total
                                           - 20 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 21 of 51 Page ID #:647



 1   work period per day of the employee is no more than six hours, the meal period
 2   may be waived by mutual consent of both the employer and employee. An
 3   employer may not employ an employee for a work period of more than 10 hours
 4   per day without providing the employee with a second meal period of not less than
 5   30 minutes, except that if the total hours worked is no more than 12 hours, the
 6   second meal period may be waived by mutual consent of the employer and the
 7   employee only if the first meal period was not waived.”
 8         64.    Labor Code §516 provides that the Industrial Welfare Commission
 9   “may adopt or amend working condition orders with respect to break periods, meal
10   periods, and days of rest for any workers in California consistent with the health
11   and welfare of those workers.”
12         65.    Section 11(D) of the IWC Wage Order(s) provides that “If an
13   employer fails to provide an employee a meal period in accordance with the
14   applicable provisions of this order, the employer shall pay the employee one (1)
15   hour of pay at the employee’s regular rate of compensation for each workday that
16   the meal period is not provided.”
17         66.    On one or more occasions, the members of the Meal Period Class
18   worked over five (5) hours per shift and therefore were entitled to a meal period of
19   not less than thirty (30) minutes prior to exceeding five (5) hours of employment.
20         67.    Further, on one or more occasions, some members of the Meal Period
21   Class worked over ten (10) hours per shift and therefore were entitled to a second
22   meal period of not less than 30 minutes.
23         68.    The members of the Meal Period Class did not validly or legally
24   waive their meal periods, by mutual consent with Defendants or otherwise.
25         69.    The members of the Meal Period Class did not enter into any written
26   agreement with Defendants agreeing to an on-the-job paid meal period.
27         70.    As a matter of Defendants’ established company policy, Defendants
28   failed to always comply with the meal period requirements established by Labor
                                          - 21 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 22 of 51 Page ID #:648



 1   Code §226.7, Labor Code §512, Labor Code §516 and Section 11 of the IWC
 2   Wage Orders by failing to always provide the members of the Meal Period Class
 3   with a first and in some cases a second legally compliant meal period.
 4          71.    Pursuant to Section 11(D) of the IWC Wage Order(s) and Labor Code
 5   §226.7(c) which states “If an employer fails to provide an employee a meal or rest
 6   or recovery period in accordance with a state law, including, but not limited to, an
 7   applicable statute or applicable regulation, standard, or order of the Industrial
 8   Welfare Commission, the Occupational Safety and Health Standards Board, or the
 9   Division of Occupational Safety and Health, the employer shall pay the employee
10   one additional hour of pay at the employee's regular rate of compensation for each
11   workday that the meal or rest or recovery period is not provided,” the members of
12   the Meal Period Class are entitled to damages in an amount equal to one (1)
13   additional hour of pay at each employee’s regular rate of compensation for each
14   work day that the meal period was not provided, in a sum to be proven at trial.
15          72.    Pursuant to Labor Code §218.6 and CC §3287, the members of the
16   Meal Period Class seek recovery of pre-judgment interest on all amounts recovered
17   herein.
18                                FOURTH CAUSE OF ACTION
19     FAILURE TO AUTHORIZE AND PERMIT ALL PAID REST PERIODS
20                            (On Behalf of the Rest Period Class)
21                                  (Against All Defendants)
22          73.    Plaintiffs incorporate by reference and reallege each and every one of
23   the allegations contained in the preceding and foregoing paragraphs of this FAC as
24   if fully set forth herein.
25          74.    Labor Code §226.7(b) provides that “An employer shall not require an
26   employee to work during a meal or rest or recovery period mandated pursuant to
27   an applicable statute, or applicable regulation, standard, or order of the Industrial
28   Welfare Commission, the Occupational Safety and Health Standards Board, or the
                                           - 22 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 23 of 51 Page ID #:649



 1   Division of Occupational Safety and Health.”
 2         75.    Labor Code §516 provides that the Industrial Welfare Commission
 3   “may adopt or amend working condition orders with respect to break periods, meal
 4   periods, and days of rest for any workers in California consistent with the health
 5   and welfare of those workers.”
 6         76.    Section 12(A) of the IWC Wage Order(s) states: “Every employer
 7   shall authorize and permit all employees to take rest periods, which insofar as
 8   practicable shall be in the middle of each work period. The authorized rest period
 9   time shall be based on the total hours worked daily at the rate of ten (10) minutes
10   net rest time per four (4) hours or major fraction thereof. However, a rest period
11   need not be authorized for employees whose total daily work time is less than three
12   and one-half (3 ½) hours. Authorized rest period time shall be counted as hours
13   worked for which there shall be no deduction from wages.”
14         77.    Section 12(B) of the IWC Wage Order(s) states: “If an employer fails
15   to provide an employee a rest period in accordance with the applicable provisions
16   of this order, the employer shall pay the employee one (1) hour of pay at the
17   employee’s regular rate of compensation for each workday that the rest period is
18   not provided.”
19         78.    The members of the Rest Period Class sometimes worked over four
20   (4) hours per shift. Further, the members of the Rest Period Class sometimes
21   worked over six (6) hours per shift, and in some cases over ten (10) hours per shift.
22         79.    The members of the Rest Period Class were entitled to a rest period of
23   not less than ten (10) minutes prior to exceeding four (4) hours of employment.
24         80.    As a matter of Defendants’ established company policy, Defendants
25   failed to always authorize and permit all required rest periods established by Labor
26   Code §226.7 and Labor Code §516 and Section 12 of the IWC Wage Order(s).
27         81.    Pursuant to Section 12 of the IWC Wage Order(s) and Labor Code
28   §226.7(b) which states “if an employer fails to provide an employee a meal or rest
                                          - 23 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 24 of 51 Page ID #:650



 1   period in accordance with an applicable order of the Industrial Welfare
 2   Commission, the employer shall pay the employee one additional hour of pay at
 3   the employee’s regular rate of compensation for each work day that the meal or
 4   rest period is not provided,” the members of the Rest Period Class are entitled to
 5   damages in an amount equal to one (1) additional hour of pay at each employee’s
 6   regular rate of compensation for each work day that the rest period was not so
 7   provided.
 8          82.    Pursuant to Labor Code §218.6 and CC §3287, the members of the
 9   Rest Period Class seek recovery of pre-judgment interest on all amounts recovered
10   herein.
11                                FIFTH CAUSE OF ACTION
12                 FAILURE TO PAY MEAL AND/OR REST PERIOD
13                  PREMIUM WAGES AT THE LEGAL PAY RATE
14                          (On Behalf of the Premium Rate Class)
15                                 (Against All Defendants)
16          83.    Plaintiffs incorporate by reference and reallege each and every one of
17   the allegations contained in the preceding and foregoing paragraphs of this FAC as
18   if fully set forth herein.
19          84.    Labor Code §516 provides that the Industrial Welfare Commission
20   “may adopt or amend working condition orders with respect to break periods, meal
21   periods, and days of rest for any workers in California consistent with the health
22   and welfare of those workers.”
23          85.    Section 11(D) of the IWC Wage Order(s) provides that “If an
24   employer fails to provide an employee a meal period in accordance with the
25   applicable provisions of this order, the employer shall pay the employee one (1)
26   hour of pay at the employee’s regular rate of compensation for each workday that
27   the meal period is not provided.”
28   ///
                                           - 24 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 25 of 51 Page ID #:651



 1         86.    Section 12(A) of the IWC Wage Order(s) states: “Every employer
 2   shall authorize and permit all employees to take rest periods, which insofar as
 3   practicable shall be in the middle of each work period. The authorized rest period
 4   time shall be based on the total hours worked daily at the rate of ten (10) minutes
 5   net rest time per four (4) hours or major fraction thereof. However, a rest period
 6   need not be authorized for employees whose total daily work time is less than three
 7   and one-half (3 ½) hours. Authorized rest period time shall be counted as hours
 8   worked for which there shall be no deduction from wages.”
 9         87.    Section 12(B) of the IWC Wage Order(s) states: “If an employer fails
10   to provide an employee a rest period in accordance with the applicable provisions
11   of this order, the employer shall pay the employee one (1) hour of pay at the
12   employee’s regular rate of compensation for each workday that the rest period is
13   not provided.”
14         88.    The “regular rate of pay” includes “all [applicable] remuneration paid
15   to, or on behalf of the employee.” See, e.g., 29 U.S.C. §207(3). The California
16   Industrial Welfare Commission applies this standard for determining an
17   employee’s regular rate of pay for overtime calculation purposes.
18         89.    As a matter of Defendants’ established company policy, Defendants
19   failed to always comply with the meal and/or rest period requirements established
20   by Labor Code §226.7, Labor Code §512, Labor Code §516 and Section 11 and/or
21   12 of the IWC Wage Order(s).
22         90.    Pursuant to Section 11(B) and/or Section 12 of the IWC Wage
23   Order(s) and Labor Code §226.7(b)/(c), which states “if an employer fails to
24   provide an employee a meal or rest period in accordance with an applicable order
25   of the Industrial Welfare Commission, the employer shall pay the employee one
26   additional hour of pay at the employee’s regular rate of compensation for each
27   work day that the meal or rest period is not provided,” the members of the
28   Premium Rate Class were entitled to damages in an amount equal to one (1)
                                          - 25 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 26 of 51 Page ID #:652



 1   additional hour of pay at each employee’s regular rate of compensation for each
 2   work day that a meal period was not provided, in a sum to be proven at trial.
 3         91.    However, Defendants, as a matter of established company policy and
 4   procedure, at each and every one of the individual facilities owned and/or operated
 5   by Defendants, consistently:
 6                a)    Administered a uniform company policy and practice regarding
 7                      the payment of wages, including premium pay, to the members
 8                      of the Premium Rate Class;
 9                b)    Paid the members of the Premium Rate Class meal and/or rest
10                      premium wages not at the regular rate of pay, but at a base rate
11                      of pay or otherwise, and/or not including “all [applicable]
12                      remuneration paid to, or on behalf of the employee”; and
13                c)    As such, failed to pay the members of the Premium Rate Class
14                      all compensation owed, as required by law.
15         92.    Defendants’ pattern, practice and uniform administration of corporate
16   policy regarding illegal employee compensation as described herein is unlawful
17   and creates an entitlement, pursuant to Labor Code §218 and Labor Code
18   §1194(a), to recovery by the members of the Premium Rate Class, in a civil action,
19   for the unpaid balance of the full amount of the overtime premiums owing.
20         93.    That calculation of individual damages for the members of the
21   Premium Rate Class may at some point be required does not foreclose the
22   possibility of taking common evidence on questions regarding their entitlement to
23   overtime compensation (see, e.g. Collins v. Rocha (1972) 7 Cal.3d 232; Hypolite
24   v. Carleson (1975) 52 Cal.App.3d 566; Employment Development Dept. v.
25   Superior Court (1981) 30 Cal.3d 256; Pulaski & Middleman, LLC v. Google, Inc.
26   (9th Cir. 2015 802 F.2d 979, 986-87).
27         94.    Pursuant to Labor Code §218.6, Labor Code §1194(a) and CC §3287,
28   the members of the Premium Rate Class seek recovery of pre-judgment interest on
                                          - 26 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 27 of 51 Page ID #:653



 1   all amounts recovered herein.
 2          95.    Pursuant to Labor Code §218.5 and/or Labor Code §1194, the
 3   members of the Premium Rate Class request that the Court award reasonable
 4   attorneys’ fees and costs incurred by them in this action.
 5                                SIXTH CAUSE OF ACTION
 6                 DERIVATIVE VIOLATIONS OF LABOR CODE §203
 7                        (On Behalf of the Derivative LC 203 Class)
 8                                 (Against All Defendants)
 9          96.    Plaintiffs incorporate by reference and reallege each and every one of
10   the allegations contained in the preceding and foregoing paragraphs of this FAC as
11   if fully set forth herein.
12          97.    Labor Code §203 provides that if an employer willfully fails to pay,
13   without abatement or reduction, in accordance with Labor Code §§201 and 202,
14   any wages of an employee who is discharged or who quits, the wages of the
15   employee shall continue at the same rate, for up to thirty (30) days from the due
16   date thereof, until paid or until an action therefore is commenced.
17          98.    The members of the Derivative LC 203 Class are no longer employed
18   by Defendants as they were either discharged from or quit Defendants’ employ.
19          99.    Defendants had a consistent and uniform policy, practice and
20   procedure of willfully failing to pay the earned wages of Defendants’ former
21   employees, as set forth above, according to amendment or proof.
22          100. As set forth above, Defendants willfully failed to pay the members of
23   the Derivative LC 203 Class their entire wages due and owing at the time of their
24   termination or within seventy-two (72) hours of their resignation, and failed to pay
25   those sums for up to thirty (30) days thereafter.
26          101. Defendants’ willful failure to pay wages to the members of the
27   Derivative LC 203 Class violates Labor Code §203 because Defendants knew or
28   should have known wages were due to the members of the Derivative LC 203
                                           - 27 -
                  ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                              FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 28 of 51 Page ID #:654



 1   Class, as set forth above, but Defendants failed to pay them.
 2          102. Thus, the members of the Derivative LC 203 Class are entitled to
 3   recovery pursuant to Labor Code §203.
 4                                  SEVENTH CAUSE OF ACTION
 5                                DERIVATIVE FAILURE TO TIMELY
 6                FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
 7                      (On Behalf of the Derivative Wage Statement Class)
 8          103. Plaintiffs incorporate by reference and reallege each and every one of
 9   the allegations contained in the preceding and foregoing paragraphs of this FAC as
10   if fully set forth herein.
11          104. Labor Code §226(a) states in pertinent part: “Every employer shall,
12   semimonthly or at the time of each payment of wages, furnish each of his or her
13   employees, either as a detachable part of the check, draft, or voucher paying the
14   employee’s wages, or separately when wages are paid by personal check or cash,
15   an accurate itemized statement in writing showing (1) gross wages earned, (2) total
16   hours worked by the employee… (4) all deductions… (5) net wages earned, (6) the
17   inclusive dates of the period for which the employee is paid… (8) the name and
18   address of the legal entity that is the employer, and (9) all applicable hourly rates
19   in effect during each the pay period and the corresponding number of hours
20   worked at each hourly rate by the employee….”.
21          105. Further, the IWC Wage Orders §7(A) states in pertinent part: “(A)
22   Every employer shall keep accurate information with respect to each employee
23   including the following: (3) Time records showing when the employee begins and
24   ends each work period. Meal periods, split shift intervals, and total daily hours
25   worked shall also be recorded…(5) Total hours worked in the payroll period and
26   applicable rates of pay….”
27          106. Therefore, pursuant to Labor Code §226(a) and the IWC Wage Orders
28   §7(A), California employers are required to maintain accurate records pertaining to
                                         - 28 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 29 of 51 Page ID #:655



 1   the total hours worked for Defendants by the members of the Derivative Wage
 2   Statement Class, including but not limited to, beginning and ending of each work
 3   period, meal period and split shift interval, the total daily hours worked, and the
 4   total hours worked per pay period and applicable rates of pay.
 5         107. As a pattern and practice, in violation of Labor Code §226(a) and the
 6   IWC Wage Orders §7(A), Defendants did not and still do not furnish each of the
 7   members of the Derivative Wage Statement Class with an accurate itemized
 8   statement in writing showing (1) gross wages earned, (2) total hours worked by the
 9   employee, (3) all deductions, (4) net wages earned and/or (5) all applicable hourly
10   rates in effect during each respective pay period and the corresponding number of
11   hours worked at each hourly rate by each respective individual.
12         108. As set forth herein in prior causes of action, Defendants allegedly
13   failed to pay the members of the Derivative Wage Statement Class all wages due
14   and owing.
15         109. As a derivative result of this failure to pay wages and as a pattern and
16   practice in violation of Labor Code §226(a) and the IWC Wage Orders §7(A),
17   Defendants did not and do not maintain accurate records pertaining to the total
18   hours worked for Defendants by the members of the Derivative Wage Statement
19   Class, including but not limited to, beginning and ending of each work period,
20   meal period interval, total daily hours worked, total hours worked per pay period,
21   and the applicable rates of pay.
22         110. As of January 1, 2013, SB 1255 amended Labor Code §226 to clarify
23   that an employee suffers injury if the employer fails to provide accurate and
24   complete information as required by any one or more items listed in Labor Code
25   §226(a)(1)-(9) and the employee cannot promptly and easily ascertain requisite
26   information without reference to other documents or information.
27         111. Here, the members of Derivative Wage Statement Class suffered
28   injury because, due to Defendants’ failure to pay all wages due and owing,
                                        - 29 -
               ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                           FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 30 of 51 Page ID #:656



 1   Defendants derivatively failed to provide accurate and complete information as
 2   required by one or more items listed in Labor Code §226(a)(1)-(9).
 3         112. In addition, the members of the Derivative Wage Statement Class
 4   have suffered injury as a result of Defendants’ failure to maintain accurate records
 5   for the members of the Derivative Wage Statement Class in that the members of
 6   the Derivative Wage Statement Class were not timely provided written accurate
 7   itemized statements showing all requisite information, including but not limited to
 8   total hours worked by the employee, net wages earned and all applicable hourly
 9   rates in effect during the pay period and the corresponding number of hours
10   worked at each hourly rate, in violation of Labor Code §226 and the IWC Wage
11   Orders §7(A), such that the members of the Derivative Wage Statement Class were
12   misled by Defendants as to the correct information regarding various items,
13   including but not limited to total hours worked by the employee, net wages earned
14   and all applicable hourly rates in effect during the pay period and the
15   corresponding number of hours worked at each hourly rate.
16         113. The actual injuries suffered by the members of the Derivative Wage
17   Statement Class as a result of Defendants’ knowing and intentional failure to
18   maintain accurate records for the members of the Derivative Wage Statement Class
19   include but are not limited to:
20                a. Confusion over whether they received all wages owed them by
21                   Defendants;
22                b. The difficulty and expense of attempting to reconstruct time and
23                   pay records;
24                c. Being forced to engage in mathematical computations to analyze
25                   whether Defendants’ wages in fact compensated for all hours
26                   worked;
27                d. The inability to accurately calculate wage rates complicated by the
28                   fact that wage statement information required by Labor Code §226
                                         - 30 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 31 of 51 Page ID #:657



 1                    is missing;
 2                 e. That such practice prevents the members of the Derivative Wage
 3                    Statement Class from being able to effectively challenge
 4                    information on their wage statements; and/or
 5                 f. The difficulty and expense of filing and maintaining this lawsuit,
 6                    and the discovery required to collect and analyze the very
 7                    information that California law requires.
 8          114. Pursuant to Labor Code §226(e), the members of the Derivative Wage
 9   Statement Class are entitled to fifty dollars ($50.00) per employee for the initial
10   pay period in which a violation hereunder occurs and one hundred dollars
11   ($100.00) per employee for each violation in a subsequent pay period, not
12   exceeding an aggregate penalty of four thousand dollars ($4,000.00).
13          115. Pursuant to Labor Code §226(g), the currently-employed members of
14   the Derivative Wage Statement Class are entitled to injunctive relief to ensure
15   Defendants’ compliance with Labor Code §226.
16          116. Pursuant to Labor Code §226(e) and/or §226(h), the members of the
17   Derivative Wage Statement Class are also entitled to an award of costs and
18   reasonable attorneys’ fees.
19                                  EIGHTH CAUSE OF ACTION
20                            INDEPENDENT FAILURE TO TIMELY
21                FURNISH ACCURATE ITEMIZED WAGE STATEMENTS
22                    (On Behalf of the Independent Wage Statement Class)
23                                    (Against All Defendants)
24          117. Plaintiffs incorporate by reference and reallege each and every one of
25   the allegations contained in the preceding and foregoing paragraphs of this FAC as
26   if fully set forth herein.
27          118. Labor Code §226(a) states in pertinent part: “Every employer shall,
28   semimonthly or at the time of each payment of wages, furnish each of his or her
                                         - 31 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 32 of 51 Page ID #:658



 1   employees, either as a detachable part of the check, draft, or voucher paying the
 2   employee’s wages, or separately when wages are paid by personal check or cash,
 3   an accurate itemized statement in writing showing (1) gross wages earned, (2) total
 4   hours worked by the employee, except for any employee whose compensation is
 5   solely based on a salary and who is exempt from payment of overtime under
 6   subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
 7   Commission, (3) the number of piece-rate units earned and any applicable piece
 8   rate if the employee is paid on a piece-rate basis, (4) all deductions, provided that
 9   all deductions made on written orders of the employee may be aggregated and
10   shown as one item, (5) net wages earned, (6) the inclusive dates of the period for
11   which the employee is paid, (7) the name of the employee and only the last four
12   digits of his or her social security number or an employee identification number
13   other than a social security number, (8) the name and address of the legal entity
14   that is the employer and, if the employer is a farm labor contractor, as defined in
15   subdivision (b) of Section 1682, the name and address of the legal entity that
16   secured the services of the employer, and (9) all applicable hourly rates in effect
17   during the pay period…”.
18         119. As a pattern and practice, in violation of Labor Code §226(a),
19   Defendants did not and still do not furnish each of the members of the Independent
20   Wage Statement Class with an accurate itemized statement in writing showing the
21   name and address of the legal entity that secured the services of the employer.
22         120. As of January 1, 2013, SB 1255 amended Labor Code §226 to clarify
23   that an employee suffers injury if the employer fails to provide accurate and
24   complete information as required by any one or more items listed in Labor Code
25   §226(a)(1)-(9) and the employee cannot promptly and easily ascertain requisite
26   information without reference to other documents or information.
27         121. Here, the members of Independent Wage Statement Class suffered
28   injury because Defendants failed to provide accurate and complete information as
                                         - 32 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 33 of 51 Page ID #:659



 1   required by one or more items listed in Labor Code §226(a)(1)-(9) and the
 2   Independent Wage Statement Class members could not and cannot promptly and
 3   easily ascertain requisite information without reference to other documents or
 4   information.
 5         122. In addition, the members of the Independent Wage Statement Class
 6   have suffered injury as a result of Defendants’ failure to maintain accurate records
 7   for the members of the Independent Wage Statement Class in that the members of
 8   the Independent Wage Statement Class were not timely provided written accurate
 9   itemized statements showing all requisite information, including the name and
10   address of the legal entity that is the employer, in violation of Labor Code §226,
11   such that the members of the Independent Wage Statement Class were misled by
12   Defendants as to the correct information regarding various items, including the
13   name and address of the legal entity that is the employer.
14         123. The actual injuries suffered by the members of the Independent Wage
15   Statement Class as a result of Defendants’ knowing and intentional failure to
16   maintain accurate records for the members of the Independent Wage Statement
17   Class include but are not limited to:
18                  a. That such practice prevents the members of the Independent Wage
19                     Statement Class from being able to effectively challenge
20                     information on their wage statements; and/or
21                  b. The difficulty and expense of filing and maintaining this lawsuit,
22                     and the discovery required to collect and analyze the very
23                     information that California law requires.
24         124. Pursuant to Labor Code §226(e), the members of the Independent
25   Wage Statement Class are entitled to fifty dollars ($50.00) per employee for the
26   initial pay period in which a violation hereunder occurs and one hundred dollars
27   ($100.00) per employee for each violation in a subsequent pay period, not
28   exceeding an aggregate penalty of four thousand dollars ($4,000.00).
                                        - 33 -
               ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                           FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 34 of 51 Page ID #:660



 1          125. Pursuant to Labor Code §226(g), the currently-employed members of
 2   the Independent Wage Statement Class are entitled to injunctive relief to ensure
 3   Defendants’ compliance with Labor Code §226.
 4          126. Pursuant to Labor Code §226(e) and/or §226(h), the members of the
 5   Independent Wage Statement Class are also entitled to an award of costs and
 6   reasonable attorneys’ fees.
 7                                NINTH CAUSE OF ACTION
 8              FAILURE TO FULLY REIMBURSE WORK EXPENSES
 9                        (On Behalf of the Reimbursements Class)
10                                 (Against All Defendants)
11          127. Plaintiffs incorporate by reference and reallege each and every one of
12   the allegations contained in the preceding and foregoing paragraphs of this FAC as
13   if fully set forth herein.
14          128. Pursuant to Labor Code §450(a), “no employer…may compel or
15   coerce any employee… to patronize his or her employer, or any other person, in
16   the purchase of any thing of value.”
17          129. Pursuant to Labor Code §2802(a), “an employer shall indemnify his
18   or her employee for all necessary expenditures or losses incurred by the employee
19   in direct consequence of the discharge of his or her duties, or of his or her
20   obedience to the directions of the employer.”
21          130. Labor Code §2804 states in pertinent part: “Any contract or
22   agreement, express or implied, made by any employee to waive the benefits of this
23   article or any part thereof is null and void, and this article shall not deprive any
24   employee or his personal representative of any right or remedy to which he is
25   entitled under the laws of this State.”
26          131. As a matter of Defendants’ established company policy, the members
27   of the Reimbursements Class were and are required by Defendants to personally
28   incur necessary expenditures in direct consequence of the discharge of their duties,
                                         - 34 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 35 of 51 Page ID #:661



 1   including but not limited to the use of their personal mobile devices for work-
 2   required activities.
 3          132. Defendants are legally required to reimburse the members of the
 4   Reimbursements Class for all necessary expenditures at a reasonable rate.
 5          133. Defendants failed to fully and reasonably reimburse the members of
 6   the Reimbursements Class for all necessary expenditures at a reasonable rate,
 7   including but not limited to the aforementioned expenditures.
 8          134. As a proximate result of the aforementioned violations of Labor Code
 9   §450(a) and §2802(a), the members of the Reimbursements Class are entitled to
10   recovery from Defendants of the unpaid balance for all necessary expenditures at a
11   reasonable rate, including but not limited to the aforementioned expenditures.
12          135. As a proximate result of the aforementioned violations of Labor Code
13   §450(a) and §2802(a), the members of the Reimbursements Class have been
14   damaged in an amount according to proof at the time of Trial.
15          136. Pursuant to Labor Code §2802(b), the members of the
16   Reimbursements Class request that the Court award interest at the same rate as
17   judgments in civil actions, accruing from the date on which each member of the
18   Reimbursements Class incurred the necessary expenditure or loss.
19          137. Pursuant to Labor Code §2802(c), the members of the
20   Reimbursements Class request that the Court award reasonable attorneys’ fees and
21   costs incurred by them in this action.
22                                TENTH CAUSE OF ACTION
23                 PENALTIES PURSUANT TO LABOR CODE §2699
24                          (On Behalf of the Aggrieved Employees)
25                                 (Against All Defendants)
26          138. Plaintiffs incorporate by reference and reallege each and every one of
27   the allegations contained in the preceding and foregoing paragraphs of this FAC as
28   if fully set forth herein.
                                         - 35 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 36 of 51 Page ID #:662



 1         139. Pursuant to Labor Code §2699(a) (which provides that any provision
 2   of the Labor Code that provides for a civil penalty to be assessed and collected by
 3   the Labor and Workforce Development Agency (“LWDA”) (or any of its
 4   departments, divisions, commissions, board agencies or employees), such civil
 5   penalties may, as an alternative, be recovered through a civil action brought by an
 6   aggrieved employee on behalf of himself or herself and other current or former
 7   employees) and Labor Code §2699(f) (which establishes a civil penalty for
 8   violations of all Labor Code provisions except those for which a civil penalty is
 9   specifically provided), the aggrieved employees seek recovery of all applicable
10   civil penalties, as follows:
11                a. As applicable, civil penalties under Labor Code §558 (in addition
12                    to and entirely independent and apart from any other penalty
13                    provided in the Labor Code), for violations of Labor Code §§500-
14                    558.1, in the amount of $50 for each underpaid aggrieved
15                    employee for each pay period the aggrieved employee was
16                    underpaid in addition to an amount sufficient to recover underpaid
17                    wages, and $100 for each subsequent violation for each underpaid
18                    employee for each pay period for which the employee was
19                    underpaid in addition to an amount sufficient to recover underpaid
20                    wages, with all wages recovered pursuant to Labor Code §558
21                    provided to the aggrieved employees;
22                b. As applicable, civil penalties under Labor Code §1197.1 (in
23                    addition to and entirely independent and apart from any other
24                    penalty provided in the Labor Code), for violations of Labor Code
25                    §§1194 and 1197, in the amount of $100 for each underpaid
26                    aggrieved employee for each pay period the aggrieved employee
27                    was intentionally underpaid in addition to an amount sufficient to
28                    recover underpaid wages, and $250 for each subsequent violation
                                         - 36 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 37 of 51 Page ID #:663



 1                for each underpaid aggrieved employees regardless of whether the
 2                initial violation was intentionally committed in addition to an
 3                amount sufficient to recover underpaid wages, with all wages
 4                recovered pursuant to Labor Code §1197.1;
 5             c. As applicable, civil penalties under Labor Code §210 (in addition
 6                to and entirely independent and apart from any other penalty
 7                provided in the Labor Code), for each employee who is/was not
 8                paid wages in accordance with Labor Code §§201.3, 204, 204b,
 9                204.1, 204.2, 205, 205.5 and 1197.5) in the amount of a civil
10                penalty of $100 for each aggrieved employee per pay period for
11                each initial violation, and $200 for each aggrieved employee per
12                pay period for each subsequent violation, plus twenty-five percent
13                (25%) of the wages wrongly withheld;
14             d. As applicable, civil penalties under Labor Code §226.3 (in addition
15                to and entirely independent and apart from any other penalty
16                provided in the Labor Code), for each violation of Labor Code
17                §226(a), in the amount of $250 for each aggrieved employee per
18                pay period for each violation and $1,000 for each aggrieved
19                employee per pay period for each subsequent violation;
20             e. As applicable, civil penalties under Labor Code §256 (in addition
21                to and entirely independent and apart from any other penalty
22                provided in the Labor Code), for any aggrieved employee who was
23                discharged or quit, and was not paid all earned wages at
24                termination in accordance with Labor Code §§201, 201.1, 201.5,
25                202, and 205.5, in the amount of a civil penalty of one day of pay,
26                at the same rate, for each day that he or she was paid late, until
27                payment was/is made, up to a maximum of thirty (30) days;
28   ///
                                      - 37 -
             ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                         FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 38 of 51 Page ID #:664



 1                f. As applicable, civil penalties under Labor Code §2699(f), for all
 2                   violations of the Labor Code except for those for which a civil
 3                   penalty is specifically provided, in the amount of one hundred
 4                   dollars ($100.00) for each aggrieved employee per pay period for
 5                   the initial violation; and two hundred dollars ($200.00) for each
 6                   aggrieved employee per pay period for each subsequent violation;
 7                   and
 8                g. As applicable, any and all additional applicable civil penalties and
 9                   sums as provided by the Labor Code and/or other relevant statutes.
10         140. In addition, Plaintiffs seek and are entitled to seventy-five percent
11   (75%) of all penalties obtained under Labor Code §2699 to be allocated to the
12   LWDA, for education of employers and employees about their rights and
13   responsibilities under the Labor Code, and twenty-five percent (25%) to all
14   aggrieved employees.
15         141. Further, Plaintiffs are entitled to recover reasonable attorneys’ fees
16   and costs pursuant to Labor Code §§2699(g)(1), 218.5, 1194(a), 2802(c), and any
17   other applicable statute.
18         142. Labor Code §2699.3(a) states in pertinent part: “A civil action by an
19   aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a
20   violation of any provision listed in Section 2699.5 shall commence only after the
21   following requirements have been met: (1) (A) The aggrieved employee or
22   representative shall give written notice by online filing with the Labor and
23   Workforce Development Agency and by certified mail to the employer of the
24   specific provisions of this code alleged to have been violated, including the facts
25   and theories to support the alleged violation.”
26         143. Labor Code §2699.3(c)(1) states in pertinent part: “A civil action by
27   an aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a
28   violation of any provision other than those listed in Section 2699.5 or Division 5
                                         - 38 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 39 of 51 Page ID #:665



 1   (commencing with Section 6300) shall commence only after the following
 2   requirements have been met: (1) (A) The aggrieved employee or representative
 3   shall give written notice by online filing with the Labor and Workforce
 4   Development Agency and by certified mail to the employer of the specific
 5   provisions of this code alleged to have been violated, including the facts and
 6   theories to support the alleged violation.”
 7             144. Here, Plaintiffs’ civil action alleges violations of provisions listed in
 8   Labor Code §2699.5 and violations of provisions other than those listed in Labor
 9   Code §2699.5. As such, Labor Code §2699.3(a) and §2699.3(c) apply to this
10   action.
11             145. On August 7, 2017, Plaintiffs complied with Labor Code §2699.3(a)
12   and Labor Code §2699.3(c) in that Plaintiffs gave written notice by online filing
13   with the LWDA and by certified mail to Defendants of the specific provisions of
14   the Labor Code alleged to have been violated, including the facts and theories to
15   support the alleged violations. Attached hereto as Exhibit “1” is Plaintiffs’ LWDA
16   letter.
17             146. Labor Code §2699.3(a) further states in pertinent part: “(2)(A) The
18   agency shall notify the employer and the aggrieved employee or representative by
19   certified mail that it does not intend to investigate the alleged violation within 60
20   calendar days of the postmark date of the notice received pursuant to paragraph
21   (1). Upon receipt of that notice or if no notice is provided within 65 calendar days
22   of the postmark date of the notice given pursuant to paragraph (1), the aggrieved
23   employee may commence a civil action pursuant to Section 2699.”
24             147. As of October 11, 2017 (65 calendar days after Plaintiffs’ August 7,
25   2017 LWDA letter was filed online), Plaintiffs had not received any notification
26   that the LWDA intended to investigate the alleged violations. As such, Plaintiffs
27   have complied with Labor Code §2699.3(a) and have been given authorization
28   therefrom to commence a civil action which includes a cause of action pursuant to
                                            - 39 -
                   ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                               FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 40 of 51 Page ID #:666



 1   Labor Code §2699.
 2          148. Further, as of September 9, 2017 (33 calendar days after Plaintiffs’
 3   August 7, 2017 LWDA letter was mailed to Defendants via certified mail),
 4   Plaintiffs have not received from Defendants written notice by certified mail that
 5   the alleged violations have been cured, including a description of actions taken. As
 6   such, Plaintiffs have complied with Labor Code §2699.3(c) and have been given
 7   authorization therefrom to commence a civil action which includes a cause of
 8   action pursuant to Labor Code §2699.
 9                            ELEVENTH CAUSE OF ACTION
10                            UNFAIR BUSINESS PRACTICES
11                                (On Behalf of the 17200 Class)
12                                   (Against All Defendants)
13          149. Plaintiffs incorporate by reference and reallege each and every one of
14   the allegations contained in the preceding and foregoing paragraphs of this FAC as
15   if fully set forth herein.
16          150. B&PC §17200 provides in pertinent part “…[U]nfair competition
17   shall mean and include any unlawful, unfair or fraudulent business act…”.
18          151. B&PC §17205 provides that unless otherwise expressly provided, the
19   remedies or penalties provided for unfair competition “are cumulative to each other
20   and to the remedies or penalties available under all other laws of this state.”
21          152. B&PC §17204 provides that an action for any relief from unfair
22   competition may be prosecuted by any person who has suffered injury in fact and
23   has lost money or property as a result of such unfair competition.
24          153. Defendants have engaged in unlawful, unfair and fraudulent business
25   acts or practices prohibited by B&PC §17200, including those set forth in the
26   preceding and foregoing paragraphs of the FAC, thereby depriving the members of
27   the 17200 Class of the minimum working standards and conditions due to them
28   under the Labor Code and/or the IWC Wage Orders, as specifically described
                                         - 40 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 41 of 51 Page ID #:667



 1   herein.
 2         154. Defendants have engaged in unfair business practices in California by
 3   practicing, employing and utilizing the employment practices outlined in the
 4   preceding paragraphs, specifically, by requiring employees to perform the labor
 5   services complained of herein without the requisite compensation.
 6         155. Defendants’ use of such practices constitutes an unfair business
 7   practice, unfair competition and provides an unfair advantage over Defendants’
 8   competitors.
 9         156. Plaintiffs have suffered injury in fact and have lost money or property
10   as a result of such unfair competition.
11         157. Plaintiffs seek full restitution from Defendants, as necessary and
12   according to proof, to restore any and all monies withheld, acquired and/or
13   converted by Defendants by means of the unfair practices complained of herein.
14         158. Further, if Defendants are not enjoined from the conduct set forth
15   above, Defendants will continue to practice, employ and utilize the employment
16   practices outlined in the preceding paragraphs.
17         159. Therefore, Plaintiffs request that the Court issue a preliminary and
18   permanent injunction prohibiting Defendants from engaging in the foregoing
19   conduct.
20         160. Plaintiffs seek the appointment of a receiver, as necessary, to establish
21   the total monetary relief sought from Defendants.
22                                              VI.
23                                  PRAYER FOR RELIEF
24   WHEREFORE, Plaintiffs pray:
25         a.       That the Court issue an Order certifying the Classes herein, appointing
26                  all named Plaintiffs as representative of all others similarly situated,
27                  and appointing all law firms representing all named Plaintiffs as
28                  counsel for the members of the Classes;
                                         - 41 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 42 of 51 Page ID #:668



 1   As to the First Cause of Action for Failure to Pay All Wages:
 2         b.    For recovery of the unpaid balance of the full amount of the straight
 3               time compensation due and owing, according to proof;
 4         c.    For liquidated damages on the straight-time portion of uncompensated
 5               hours of work (not including the overtime portion thereof), as
 6               authorized by Labor Code §1194.2(a);
 7         d.    For recovery of the unpaid balance of the full amount of overtime
 8               compensation due and owing, calculated at the appropriate rate and
 9               according to proof;
10         e.    For pre-judgment interest as allowed by Labor Code §218.6, Labor
11               Code §1194(a) and CC §3287;
12         f.    For an award of reasonable attorneys’ fees and costs pursuant to
13               Labor Code §218.5(a) and/or Labor Code §1194(a);
14   As to the Second Cause of Action for Failure to Pay Overtime Wages at the
15   Appropriate Overtime Pay Rate:
16         g.    For damages, as set forth in Labor Code §1194(a) and the IWC Wage
17               Order(s) regarding wages due and owing, according to proof;
18         h.    For pre-judgment interest as allowed by Labor Code §218.6, Labor
19               Code §1194(a) and CC §3287;
20         i.    For an award of reasonable attorneys’ fees and costs pursuant to
21               Labor Code §218.5(a) and/or Labor Code §1194(a);
22   As to the Third Cause of Action for Failure to Provide Meal Periods:
23         j.    For one (1) hour of pay at the regular rate of compensation for each
24               member of the Meal Period Class for each workday that a meal or rest
25               period was not provided, as authorized by Labor Code §226.7;
26         k.    For pre-judgment interest as authorized by Labor Code §218.6 and
27               CC §3287;
28   As to the Fourth Cause of Action for Failure to Authorize and Permit Paid Rest
                                         - 42 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 43 of 51 Page ID #:669



 1   Periods:
 2         l.    For one (1) hour of pay at the regular rate of compensation for each
 3               member of the Rest Period Class for each workday that a meal or rest
 4               period was not provided, as authorized by Labor Code §226.7;
 5         m.    For pre-judgment interest as authorized by Labor Code §218.6 and
 6               CC §3287;
 7   As to the Fifth Cause of Action for Failure to Pay Meal and/or Rest Period
 8   Premium Wages At the Legal Pay Rate:
 9         n.    For damages, as set forth in Labor Code §1194(a) and the IWC Wage
10               Order(s) regarding wages due and owing, according to proof;
11         o.    For pre-judgment interest as allowed by Labor Code §218.6, Labor
12               Code §1194(a) and CC §3287;
13         p.    For an award of reasonable attorneys’ fees and costs pursuant to
14               Labor Code §218.5(a) and/or Labor Code §1194(a);
15   As to the Sixth Cause of Action for Derivative Violations of Labor Code §203:
16         q.    For recovery as authorized by Labor Code §203;
17   As to the Seventh Cause of Action for Derivative Failure to Timely Furnish
18   Accurate Itemized Wage Statements:
19         r.    For recovery as authorized by Labor Code §226(e);
20         s.    For an award of costs and reasonable attorneys’ fees pursuant to
21               Labor Code §226(e) and/or §226(h);
22   As to the Eighth Cause of Action for Independent Failure to Timely Furnish
23   Accurate Itemized Wage Statements:
24         t.    For recovery as authorized by Labor Code §226(e);
25         u.    For an award of costs and reasonable attorneys’ fees pursuant to
26               Labor Code §226(e) and/or §226(h);
27   ///
28   ///
                                         - 43 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 44 of 51 Page ID #:670



 1   As to the Ninth Cause of Action for Unpaid Reimbursements for Work Expenses:
 2         v.    For recovery of the unpaid balance for all necessary expenditures and
 3               losses incurred in direct consequence of the discharge of Defendants’
 4               duties;
 5         w.    For interest thereon at the same rate as judgments in civil actions,
 6               accruing from the date on which each member of the Reimbursements
 7               Class incurred the necessary expenditure or loss, pursuant to Labor
 8               Code §2802(b);
 9         x.    For reasonable attorneys’ fees and costs pursuant to Labor Code
10               §2802(c);
11   As to the Tenth Cause of Action for Penalties Pursuant to Labor Code §2699:
12         y.    For civil penalties pursuant to Labor Code §558, in addition to and
13               entirely independent and apart from other penalties in the Labor Code,
14               as follows:
15               i        For any initial violation, $50 for each aggrieved underpaid
16                        employee for each pay period for which the employee was
17                        underpaid in addition to an amount which is sufficient to
18                        recover unpaid wages;
19               ii.      For each subsequent violation, $100 for each aggrieved
20                        underpaid employee for each pay period for which the
21                        employee was underpaid in addition to an amount which is
22                        sufficient to recover unpaid wages; and
23               iii.     For all unpaid wages, to be paid to the aggrieved employees;
24         z.    For civil penalties pursuant to Labor Code §1197.1, in addition to and
25               entirely independent and apart from other penalties in the Labor Code,
26               as follows:
27                   i.   For any initial violation that is intentionally committed, $100
28                        for each aggrieved underpaid employee for each pay period for
                                         - 44 -
                ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                            FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 45 of 51 Page ID #:671



 1                     which the employee was underpaid in addition to an amount
 2                     which is sufficient to recover unpaid wages;
 3               ii.   For each subsequent violation, regardless of whether the initial
 4                     violation is intentionally committed, $250 for each aggrieved
 5                     underpaid employee for each pay period for which the
 6                     employee was underpaid in addition to an amount which is
 7                     sufficient to recover unpaid wages; and
 8              iii.   For all unpaid wages, to be paid to the aggrieved employees;
 9       aa.    For civil penalties under Labor Code §210, in addition to and entirely
10              independent and apart from other penalties in the Labor Code, in the
11              amount of $100 for each aggrieved employee per pay period for each
12              violation, and $200 for each aggrieved employee per pay period for
13              each subsequent violation, plus 25% of the wages wrongly withheld;
14       bb.    For civil penalties per Labor Code §226.3, in addition to and entirely
15              independent and apart from other penalties in the Labor Code, in the
16              amount of $250 for each aggrieved employee per pay period for each
17              violation, and $1,000 for each aggrieved employee per pay period for
18              each subsequent violation;
19       cc.    For civil penalties per Labor Code §256, in addition to and entirely
20              independent and apart from other penalties in the Labor Code, in the
21              amount of one day of pay, at the same rate, for each day that an
22              aggrieved employee was paid late, at the time of termination, until
23              payment was/is made, up to a maximum of thirty (30) days;
24       dd.    For civil penalties pursuant to Labor Code §2699(f), in addition to and
25              entirely independent and apart from other penalties in the Labor Code
26              and for Labor Code violations without a specific civil penalty, in the
27              amount of $100 for each aggrieved employee per pay period for each
28              violation, and $200 for each aggrieved employee per pay period for
                                        - 45 -
               ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                           FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 46 of 51 Page ID #:672



 1                each subsequent violation;
 2         ee.    For reasonable attorneys’ fees and costs incurred pursuant to Labor
 3                Code §§2699(g)(1) and any other applicable statute;
 4   As to the Eleventh Cause of Action for Unfair Business Practices:
 5         ff.    For an accounting, under administration of Plaintiffs and/or the
 6                receiver and subject to Court review, to determine the amount to be
 7                returned by Defendants, and the amounts to be refunded to members
 8                of the Classes who are owed monies by Defendants;
 9         gg.    For an Order requiring Defendants to identify each of the members of
10                the Classes by name, home address, home telephone number and, if
11                available, email address;
12         hh.    For an Order requiring Defendants to make full restitution and
13                payment pursuant to California law;
14         ii.    For an Order for a preliminary and/or permanent injunction
15                prohibiting Defendants from engaging in the acts complained of
16                herein;
17         jj.    For the creation of an administrative process wherein each injured
18                member of the Classes may submit a claim in order to receive his/her
19                money;
20         kk.    For all other appropriate injunctive, declaratory and equitable relief;
21         ll.    For interest to the extent permitted by law;
22         mm. For an award of attorneys’ fees and costs incurred in the investigation,
23                filing and prosecution of this action pursuant to CCP §1021.5, B&PC
24                §17200, et seq., Labor Code §1194 and/or any other applicable
25                provision of law;
26   As to All Causes of Action:
27         nn.    For such relief as this Court may deem just and proper, including
28                reasonable attorneys’ fees and costs incurred.
                                          - 46 -
                 ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                             FIRST AMENDED COMPLAINT
 Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 47 of 51 Page ID #:673



 1                                          VII.
 2                            DEMAND FOR JURY TRIAL
 3        Plaintiffs hereby demand trial of their claims by jury to the extent authorized
 4   by law.
 5   Dated: October 9, 2019                LAW OFFICES OF KEVIN T. BARNES
 6                                         By:     /s/ Kevin T. Barnes
 7                                                 Kevin T. Barnes, Esq.
                                                   Gregg Lander, Esq.
 8                                                 Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        - 47 -
               ANDERSON, ET AL. V. THE SHERWIN-WILLIAMS COMPANY
                           FIRST AMENDED COMPLAINT
Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 48 of 51 Page ID #:674




                              EXHIBIT 1
Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 49 of 51 Page ID #:675
Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 50 of 51 Page ID #:676
Case 5:17-cv-02459-FMO-SHK Document 35 Filed 10/09/19 Page 51 of 51 Page ID #:677


    1

    2                                 PROOF OF SERVICE
    3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    4         I, the undersigned, am over the age of 18 years and not a party to this action.
        My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
    5   90025-3361, which is located in Los Angeles County, where the service herein
        occurred.
    6
             On the date of execution hereof, I caused to be served the following attached
    7   document/s:
    8         FIRST AMENDED COMPLAINT
    9
              on the interested parties in this action, addressed as follows:
   10
         Attorneys for Defendant:               Attorneys for Plaintiffs:
   11
         Margaret Rosenthal, Esq.               Raphael A. Katri, Esq.
   12    Shareef Farag, Esq.                    LAW OFFICES OF RAPHAEL A. KATRI
         Nicholas D. Poper, Esq.                8549 Wilshire Boulevard, Suite 200
   13    BAKER & HOSTETLER LLP                  Beverly Hills, CA 90211-3104
         11601 Wilshire Blvd., Suite 1400       Tel.: (310) 940-2034
   14    Los Angeles, CA 90025-0509             Fax: (310) 733-5644
         Tel.: (310) 820-8800                   Email: RKatri@socallaborlawyers.com
   15    Fax: (310) 820-8859
         Email: MRosenthal@bakerlaw.com
   16
              using the following service method(s):
   17

   18       X VIA ELECTRONIC SERVICE: The above documents were electronically
        filed with the Clerk of the Court using the CM/ECF system, which sent notification
   19   of such filing to the above interested parties.

   20   I DECLARE under penalty of perjury that the foregoing is true and correct.

   21   Executed on October 9, 2019, at Los Angeles, California.

   22                                                  /s/ Cindy Rivas
                                                       Cindy Rivas
   23

   24

   25

   26

   27

   28

                                                 -2-
                                           PROOF OF SERVICE
